     Case 3:20-cv-00298-W-JLB Document 18 Filed 08/06/20 PageID.102 Page 1 of 2



 1
 2
 3
 4
 5                          UNITED STATES DISTRICT COURT
 6                        SOUTHERN DISTRICT OF CALIFORNIA
 7
 8   SCOTT SCHUTZA,                                      Case No.: 20-CV-0298 W (JLB)
 9                                      Plaintiff,
                                                         ORDER GRANTING DEFENDANTS’
10   v.                                                  MOTION TO DISMISS [DOC. 16]
11   ENNISS FAMILY REALTY I LLC, A
     CALIFORNIA LIMITED LIABILITY
12
     COMPANY; ENNIS INC., A
13   CALIFORNIA CORPORATION; AND
     DOES 1-10,
14
                                    Defendants.
15
16         Pending before the Court is Defendants’ Motion to Dismiss Plaintiff’s remaining
17   claim arising under the Americans with Disabilities Act. (Defs.’ Mot. [Doc. 16].)
18   Plaintiff filed a Notice of Non-Opposition to the Motion to Dismiss. (Pl.’s Non-Opp’n
19   [Doc. 17].) Plaintiff and Defendants agree the remaining claim for injunctive relief is
20   now moot because the business at issue has switched its operational methodology so that
21   customers are to make payments without leaving their vehicles and that the office is only
22   for employees. In light of the foregoing, the Court GRANTS Defendant’s motion to
23   dismiss and DISMISSES THE CASE. [Doc. 16.]
24         IT IS SO ORDERED.
25   Dated: August 6, 2020
26
27
28                                                         States District Judge

                                                     1
                                                                                   20-CV-0298 W (JLB)
     Case 3:20-cv-00298-W-JLB Document 18 Filed 08/06/20 PageID.103 Page 2 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            2
                                                                       20-CV-0298 W (JLB)
